Case 4:20-mj-00103-VLD Document 1 Filed 12/04/20 Page 1 of 12 PageID #: 20




                                            4:20-mj-103
Case 4:20-mj-00103-VLD Document 1 Filed 12/04/20 Page 2 of 12 PageID #: 21
Case 4:20-mj-00103-VLD Document 1 Filed 12/04/20 Page 3 of 12 PageID #: 22
Case 4:20-mj-00103-VLD Document 1 Filed 12/04/20 Page 4 of 12 PageID #: 23
Case 4:20-mj-00103-VLD Document 1 Filed 12/04/20 Page 5 of 12 PageID #: 24
Case 4:20-mj-00103-VLD Document 1 Filed 12/04/20 Page 6 of 12 PageID #: 25
Case 4:20-mj-00103-VLD Document 1 Filed 12/04/20 Page 7 of 12 PageID #: 26
Case 4:20-mj-00103-VLD Document 1 Filed 12/04/20 Page 8 of 12 PageID #: 27
 Case 4:20-mj-00103-VLD Document 1 Filed 12/04/20 Page 9 of 12 PageID #: 28




                      UNITED STATES DISTRICT COURT
                       DISTRICT OF SOUTH DAKOTA
                           SOUTHERN DIVISION

In the Matter of the Application
                                        No. _________________________
                                              4:20-mj-103
Regarding
                                        REDACTED ORDER FOR PEN
20-121-04                               REGISTER AND TRAP/TRACE
                                        DEVICE


      Mark Hodges, on behalf of the United States, has submitted an application

pursuant to 18 U.S.C. §§ 3122 and 3123, requesting that the Court issue an

Order continuing and authorizing the installation and use of pen registers and

trap and trace devices (“pen-trap devices”) on the account associated with

subscriber described in Attachment A, which is incorporated into this Order by

reference.

      The Court finds that an attorney for the government has submitted the

application and has certified that the information likely to be obtained by such

installation and use is relevant to an ongoing criminal investigation being

conducted by the Drug Enforcement Agency of unknown individuals in

connection with possible violations of 21 U.S.C. §§ 841(a)(1) and 846 and others.

      IT IS THEREFORE ORDERED, pursuant to 18 U.S.C. § 3123, that the

Drug Enforcement Agency may continue to install and use pen-trap devices to

record, decode, and/or capture dialing, routing, addressing, and signaling

information associated with each communication to or from the account

associated with subscriber described in Attachment A, including the date, time,

and duration of the communication, and the following, without geographic limit:
 Case 4:20-mj-00103-VLD Document 1 Filed 12/04/20 Page 10 of 12 PageID #: 29




             IP addresses, including IP addresses associated with access to the
              account;
             Headers of email messages, including the source and destination
              network addresses, as well as the routes of transmission and size of
              the messages, but not content located in headers, such as subject
              lines; and
             the number and size of any attachments.

      IT IS FURTHER ORDERED, pursuant to 18 U.S.C. § 3123(c)(1), that the

use and installation of the foregoing is authorized for sixty days from the date of

this Order;

      IT IS FURTHER ORDERED, pursuant to 18 U.S.C. §§ 3123(b)(2) and

3124(a)-(b), that VERIZON WIRELESS and any other person or entity providing

wire or electronic communication service in the United States whose assistance

may, pursuant to 18 U.S.C. § 3123(a), facilitate the execution of this Order shall,

upon service of this Order, furnish information, facilities, and technical

assistance necessary to install the pen-trap devices, including installation and

operation of the pen-trap devices unobtrusively and with minimum disruption of

normal service;

      IT IS FURTHER ORDERED that the Drug Enforcement Agency reasonably

compensate VERIZON WIRELESS and any other person or entity whose

assistance facilitates execution of this Order for reasonable expenses incurred

in complying with this Order;

      IT IS FURTHER ORDERED that VERIZON WIRELESS and any other

person or entity whose assistance may facilitate execution of this Order notify

the applicant and the Drug Enforcement Agency of any changes relating to the



                                        -2-
 Case 4:20-mj-00103-VLD Document 1 Filed 12/04/20 Page 11 of 12 PageID #: 30




account associated with subscriber described in Attachment A, including

changes to subscriber information, and to provide prior notice to the Drug

Enforcement Agency before terminating or changing service to the account

associated with subscriber;

      IT IS FURTHER ORDERED that the Drug Enforcement Agency and the

applicant have access to the information collected by the pen-trap devices as

soon as practicable, twenty-four hours per day, or at such other times as may

be acceptable to the Drug Enforcement Agency, for the duration of the Order;

      IT IS FURTHER ORDERED, pursuant to 18 U.S.C. § 3123(d)(2), that

VERIZON WIRELESS and any other person or entity whose assistance facilitates

execution of this Order, and their agents and employees, shall not disclose in

any manner, directly or indirectly, by any action or inaction, the existence of the

application and this Order, the pen-trap devices, or the investigation to any

person, unless and until otherwise ordered by the Court, except that VERIZON

WIRELESS may disclose this Order to an attorney for VERIZON WIRELESS for

the purpose of receiving legal advice;

      IT IS FURTHER ORDERED, pursuant to 18 U.S.C. §§ 2703(c)(1)(B) and

(d), that the Internet and Mail Service Provider(s) revealed from the IP and email

addresses captured on the pen register and trap and trace device and the IP

addresses produced on the IP address history log, provide all information

concerning the account assigned the specific IP and/or email addresses at the

specific date and time, to include without limitation all subscriber information,

caller identification/ANI information if the account is a dial up account or



                                         -3-
 Case 4:20-mj-00103-VLD Document 1 Filed 12/04/20 Page 12 of 12 PageID #: 31




physical termination point if the account is Cable, DSL, ISDN, T1, and any

cellular handset information such as (MEID,IMEI,MIN,MDC,MAC address) or the

like;

        IT IS FURTHER ORDERED that the Clerk of the Court shall provide the

United States Attorney’s Office with three certified copies of this application and

Order, and shall provide copies of this Order to the Drug Enforcement Agency

and VERIZON WIRELESS upon request.



Dated: ____________________________

                                      BY THE COURT:


                                      __________________________________________
                                      VERONICA L. DUFFY
                                      United States Magistrate Judge




                                       -4-
